lN THE UNITED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlVIS|ON

NANCY ARSAN,
P|aintiff,
Case No. 3:17-cv-121
V` JuDGE WALTER H. RlcE
BETH KELLER, et. al.,
Defendant.

 

DEC|S|ON AND ENTRY OVERRUL|NG PLA|NT|FF'S |VIOT|ON FOR
REL|EF FROM JUDG|V|ENT AND NEW TR|AL (DOC. #100);
TERIV||NAT|ON ENTRY

 

This matter is currently before the Court on P|aintiff Nancy Arsan’s Motion
for Relief from Judgment and New Tria| (Doc. #100). Defendant Kristi Weber has
filed a response in opposition and P|aintiff has filed a rep|y. For the reasons set
forth below, P|aintiff’s motion, Doc. #100, is overruled and this matter is hereby
terminated upon the docket of the United States District Court for the Southern

District of Ohio, Western Division at Dayton.

l. Factual Background
Fo|lowing discovery and a motion for summary judgment, this matter was
tried before a jury for two days on P|aintiff's § 1983 claim against Defendant Kristi

Weber, a caseworker for Greene County Chi|dren Services. Specifica||y, P|aintiff

claimed that her Fourth Amendment rights were violated on April 29, 2015, when
Defendant, Without P|aintiff’s consent, entered P|aintiff’s home, administered a
drug test and had P|aintiff execute a safety plan for one of her children. The jury,
however, answered three interrogatories and found that on April 29, 2015, P|aintiff
gave consent to Defendant to enter her home, administer a drug test, and
implement a safety plan for one of P|aintiff’s children.

On September 5, 2018, P|aintiff filed a notice of appeal with the Sixth Circuit
and two days later, on September 7, 2018, filed a motion to set aside the jury
verdict and for a new tria|. On December12, 2018, a Judgment Entry was filed.1

P|aintiff’s motion is pursuant to Rule 59(a), motion for a new trial, and Ru|e
60(b)(2), (3) and (6) as well as Rule 60(d)(3) of the Federa| Rules of Civi| Procedure.
P|aintiff alleges that she has new evidence that justifies a new trial and cites to
Rule 60(b)(2), (3) and (6) and (d)(3), which read as follows:

(b) Grounds for Re|ief from a Fina| Judgment, Order, or
Proceeding. On motion and just terms, the court may relieve a party

or its legal representative from a final judgment, order, or proceeding
for the following reasons:
***
(2) newly discovered evidence that, with reasonable
diligence, could not have been discovered in time to move
for a new trial under Ru|e 59(b);

(3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party;
***

 

lAs a general ru|e, this Court no longer has jurisdiction over an action once a notice of
appeal is filed, P/'ttock v. Ot/'s E/evator, 8 F.3d 325 (6th Cir. 1993). however, because
P|aintiff’s appeal is from a non-final, non-appealable order, this Court will rule on
P|aintiff’s motion. Lewis v. A/exander, 987 F.2d 392 (6th Cir. 1993).

2

(6) any other reason that justifies relief.

~X-*')¢~

(d) Other Powers to Grant Relief. This rule does not limit a
court's power to:

***
(3) set aside a judgment for fraud.

The basis for P|aintiff’s motion concerns, in part, the excluded testimony of
Michael K|umb, a witness P|aintiff proposed calling as a rebuttal witness at trial.
P|aintiff argued to the Court during the trial that lV|ichae| K|umb, the father of one
of P|aintiff’s children. should be permitted to testify on rebuttal since his
testimony would go to the ”motive and impeachment" of Defendant. Doc. #105,
PAGE|D#1209. Because the Court determined that Nlr. K|umb’s testimony was not
relevant to the issue of whether consent was given by P|aintiff to Defendant on
April 29, 2015, and, in any event, was impermissible hearsay, the Court denied
any rebuttal testimony from this witness. P|aintiff then proffered testimony that
Michael K|umb would testify that he was told by Kristopher Otto, P|aintiff’s ex-
husband, that he, Michael K|umb, should not go to P|aintiff’s house on April 29,
2015, since Chi|dren's Services would be there and his presence would interfere
with their investigation of P|aintiff. Doc. #105, PAGE|D#1213.

P|aintiff’s motion, however, goes beyond the proffer at trial and also
includes an affidavit of Michael K|umb. The affidavit states the following:

1. K|umb was told by Kristopher Otto that Chi|dren's Services was going to
P|aintiff’s home on April 29, 2015; 2. K|umb saw a police car outside P|aintiff’s

home at the time that Kristi Weber was there on April 29, 2015; and

3. approximately 10 days after April 29, 2015, K|umb saw Defendant at Kristopher
Otto’s home, that Otto was ”passing out beer” on the patio and ”they” were
verbally ”attacking" P|aintiff. Doc. #100-1 PAGE|D#898-899. The K|umb affidavit
also states that he talked to P|aintiff’s lawyer before the trial but did not discuss

with P|aintiff’s counsel the identity of who called Chi|dren's Services. /d.

||. Fed. R. Civ. P. 59 and 60(b)(2), (3), (6) and (60)(d) (3)

Although this Court has discretion in deciding whether to grant a new trial
and in deciding whether to alter or amend a judgment, it is clear that in order to
obtain relief pursuant to Rule 60(b), P|aintiff must establish (1) a clear error of law;
(2) newly discovered evidence; (3) an intervening change in controlling law; or (4)
a need to prevent manifest injustice. GenCorp, /nc. v. Am. /nt’/ Underwriters, 178
F.3d 804, 834 (6th Cir.1999) (citations omitted), as cited in /ntera Corp v.
/-/enderson, 428 F.3d. (6th Cir. 2005). As such, P|aintiff ”faces a steep uphill climb”
since any Rule 60(b) is limited by a public policy which favors the finality of
judgments and termination of litigation. (,`ummings v. Greater C/eve/and Reg'/
Transit, 865 F.3d 844, 845 (6th Cir. 2017) (plaintiff employee unable to obtain relief
from settlement agreement on grounds of mistake or fraud since not filed within
one year) B/ue Diamond Coa/ Co. v. Trs. of UMWA Combined Benef/'t Fund, 249
F.3d 519, 524 (6th Cir.2001) (change in decisional law and principles of equity did

not entitle coal company to relief from judgment.)

A decision to deny relief under Flu|e 60(b)(2) is reviewed for abuse of
discretion. Luna v. Be/l, 887 F.3d 290, 294 (6th 2018.); JPMorgan Chase Bank, N.A.
v. FirstAm. T/'t/e /ns. Co., 750 F.3d 573, 584 (6th Cir. 2014), cert. denied, _ U.S. _
_, 135 S. Ct. 2349, (2015). P|aintiff’s motion argues that her motion for relief from
the judgment and a new trial are justified since she has ”newly discovered
evidence" which is presumably what is set forth in the K|umb affidavit. However,
the law also requires that the newly discovered evidence must be material and
”cannot be merely impeaching or cumulative.” Good v. Ed/'son Co., 149 F.3d 413,
423 (6th Cir. 1998), as cited in Luna v. Bel/, 887 F.3d at 294.

Under Rule 60(b)(2), a party may request relief because of

'newly discovered evidence.’ The movant needs to show by clear and

convincing evidence (1) that it exercised due diligence to obtain the

evidence and (2) that the evidence is material, i.e., would have clearly

resulted in a different outcome. See JPMorgan Chase Bank, /V.A. 750

F.3d at 585 (first citing /nfo-Ho/a', /nc. v. Sound Merch., /nc., 538 F.3d

448, 454 (6th Cir. 2008); then citing HDC, LLC v. City ofAnn Arbor, 675

F.3d 608, 615 (6th Cir. 2012); and then citing Gooa', 149 F.3d at 423.)

While lVlr. K|umb testifies in his affidavit that he spoke with P|aintiff’s
counsel prior to trial, he also states that he did not disclose at that time that it was
Jennifer Otto McDermott who called Chi|dren's Services to investigate P|aintiff.
Doc. #100, PAGE|D#899. Even assuming that P|aintiff has established ” reasonable
diligence” in talking to lVlr. K|umb prior to trial, the information that is set forth in
the affidavit is not ”material” and would not have resulted in a different outcome,

since it does not address whether P|aintiff gave consent to Defendant on April 29,

2015, As such, the information as to who called Chi|dren's Services, Ann l\/lasters

or Jennifer Otto McDermott, even if admissible is ”merely impeaching,” Goodat
423, and does not justify relief under Rule 60(b)(2).

P|aintiff has also cited the Court to Rule 60 (b)(3), which requires that
P|aintiff prove any fraud, misrepresentation or misconduct by an opposing party
by clear and convincing evidence, i.e., that the defendant either affirmatively
misrepresented something or deliberately breached a duty to disclose. See,
Crehore v. Unitea’ States, 253 Fed. Appx. 547, 549 (6th Cir.2007) (no abuse of
discretion in denying inmate's motion to vacate order denying § 2255 relief which
Court considered as a Ru|e 60 (b)(3) motion) citing Jordan v. Paccar, /nc., 97 F.3d
1452 (6th 1996) (per curiam) (evidentiary hearing required in Rule 60(b)(3) motion
based on allegations of defendant withholding information of material discovery
in product liability wrongful death trial). Based on the evidence before this Court,
both at trial and through P|aintiff’s motion and affidavit, there is no evidence of
any fraud, intrinsic or extrinsic, misrepresentation or breach of any duty to
disclose by Defendant. Crehore v. Um’ted States, 253 Fed. Appx. 547, 549 (6th
Cir.2007); Jordan v. Paccar, /nc., 97 F.3d 1452 (6th 1996). Final|y, based on the
above discussion and the Court’s review of P|aintiff’s motion, including the K|umb
affidavit, P|aintiff has not provided ”any other reason that justifies relief” pursuant
to Rule 60(b)(6).

P|aintiff’s last argument for relief from judgment and a new trial is Rule
60(d)(3), fraud upon the Court. Fraud upon the court, however, has been

interpreted narrowly by the Sixth Circuit.

Fraud upon the court should embrace only that species of

fraud which does or attempts to, subvert the integrity of the

court itse|f, or is a fraud perpetrated by officers of the court so

that the judicial machinery cannot perform in the usual manner

its impartial task of adjudging cases that are presented for

adjudication, and relief should be denied in the absence of

such conduct. Demjanjuk v. Petrovsky, 10 F.3d 338, 352 (6th

Cir.1993) (internal quotation omitted).

Based upon the Sixth Circuit's interpretation, relief under Flule 60(d)(3) is

” reserved for circumstances in Which, for example, a judge or a juror has been
bribed, a bogus document is inserted in the record, or improper influence has
been exerted upon the court or an attorney so that the integrity of the court and
its ability to function is directly impinged." MoraWs/ri v. United States Dep'r of
Agric., No. 09-14568, slip. op., 2010 WL 2663201, at 7 (E.D. lV|ich. July 2, 2010).

P|aintiff has presented no evidence to the Court that that would begin to address,

much less satisfy, this standard.

l||. Conclusion
For the reasons set forth below, P|aintiff’s motion, Doc. #100, is overruled
and this matter is hereby terminated upon the docket of the United States District

Court for the Southern District of Ohio, Western Division at Dayton.

W\

L;,Qv\,- ,(\

Date: December 28, 2018

 

wALTER H. Rlci§
uNlTED sTATEs oisrrtict JuDoE

